                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



 DESHAWN TYSON,                             :         PRISONER CASE NO.
     Plaintiff,                             :         3:17-cv-731 (JCH)
                                            :
        v.                                  :
                                            :
 BIANCA ALVAREZ, et al.,                    :
      Defendants.                           :         NOVEMBER 26, 2018
                                            :
                                            :

      RULING ON MOTIONS FOR SANCTIONS (DOC. NO. 124), MOTION FOR
      CONTEMPT (DOC. NO. 125), AND MOTION TO COMPEL (DOC. NO. 126)

       Plaintiff, Deshawn Tyson (“Tyson”), has filed three motions in which he

complains that the defendants have not complied with the certification requirement in

Federal Rule of Civil Procedure 5(b) and 5.1(d).

       In his Motion for Sanctions, Tyson states that the defendants have not complied

with the certification requirement “under the false pretense that it is ‘due to the difficulty

of trying to get into contact with the pro se plaintiff.’” Doc. No. 124 at 1. Rule 5 requires

the defendants to serve a copy of any document they file with the court. The rule does

not require that the defendants speak with Tyson before filing a document. Thus,

Tyson’s Motion for Sanctions (Doc. No. 124) is denied.

       In his Motion for Contempt, Tyson states that the defendants have not once

complied with the certification requirements. Rule 5.1 applies when the case challenges

the constitutionality of a federal or state statute. As Tyson asserts no such challenge,

rule 5.1 does not apply in this case. Tyson states that the defendants have not once

served any documents on him. The record, however, calls this statement into question.
For example, on July 10, 2018, Tyson filed his Opposition to the defendants’ Motion to

Dismiss. Doc. No. 70. In his Memorandum, he questions the form of the Motion

showing that Tyson had received a copy of the documents filed. Accordingly, Tyson’s

Motion for Contempt (Doc. No. 125) is denied.

      In his Motion to Compel, filed pursuant to Federal Rule of Civil Procedure 7.1,

Tyson asks the court to order the defendants comply with Federal Rules of Civil

Procedure 5(b) and 5.1(d) by serving him copies of any motions they file. Rule 7.1

concerns filing disclosure statements by nongovernmental corporations. As no

defendant is a nongovernmental corporation, this rule is not applicable. Tyson’s Motion

to Compel (Doc. No. 126) is denied.

SO ORDERED.

      Dated this 26th day of November 2018 at New Haven, Connecticut.



                                         /s/ Janet C. Hall
                                        Janet C. Hall
                                        United States District Judge




                                           2
